Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-12, 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi U.S. Patent No. 10,613,617 in view of Agarwal et al. US Pub. No. 2009/0108920 (“Agarwal”).
Regarding claim 9, Chi teaches an apparatus [see fig. 2], comprising:
a power domain component [Internal operating circuit 130];
(14)    The state storage circuit 110 may store information on whether to activate the internal operation circuit 130, depending on the operation state of the semiconductor apparatus 1000 and an environment in which the semiconductor apparatus 1000 is mounted. For example, the state storage circuit 110 may store and output information on whether to activate the internal operation circuit 130, in response to an all active signal AA_s and first and second power control signals P_ctrl1 and P_ctrl2. 

(15)    The power gating circuit 120 may provide or block power supply voltages to the internal operation circuit 130, in response to the output signal, that is, the stored information, of the state storage circuit 110. 

a first switch [121] coupled with the power domain component and a first terminal and configured to be activated during an active state of the power domain component, the first terminal configured to be coupled with a power source [VDD];
(25)    The first switch 121 may provide or block the external voltage VDD to the internal operation circuit 130 as the first driving voltage VDDI, in response to the first power gating signal P_g1. For example, the first switch 121 may provide the external voltage VDD to the internal operation circuit 130 as the first driving voltage VDDI, when the first power gating signal P_g1 is disabled to a low level. The first switch 121 may block the external voltage VDD from being provided to the internal operation circuit 130 as the first driving voltage VDDI, when the first power gating signal P_g1 is enabled to a high level. 

(26)    The first switch 121 may include a first transistor P1. The first transistor P1 has a gate which receives the first power gating signal P_g1, a source which is applied with the external voltage VDD and a drain to which the internal operation circuit 130 is coupled. 

a second switch [122] coupled with the power domain component and a second terminal and configured to be activated during the active state of the power domain component, the second terminal configured to be coupled with the power source [VSS].
(27)    The second switch 122 may provide or block the ground voltage VSS to the internal operation circuit 130 as the second driving voltage VSSI, in response to the second power gating signal P_g2. For example, the second switch 122 may provide the ground voltage VSS to the internal operation circuit 130 as the second driving voltage VSSI, when the second power gating signal P_g2 is disabled to a high level. The second switch 122 may block the ground voltage VSS from being provided to the internal operation circuit 130 as the second driving voltage VSSI, when the second power gating signal P_g2 is enabled to a low level. 

(28)    The second switch 122 may include a second transistor N1. The second transistor N1 has a gate which receives the second power gating signal P_g2, a drain to which the internal operation circuit 130-1 is coupled and a source to which the ground voltage VSS is applied.

Chi does not teach a pass gate coupled with the first switch and the second switch and configured to short the first switch and the second switch during a transition of the power domain component between the active state and an inactive state.
Agarwal teaches another invention relates generally to complementary logic circuits, and more particularly to a logic circuit that reduces energy consumption during a state change.  Specifically, Agarwal teaches a pass gate coupled with the first node and the second node and configured to short the first node and the second node during a transition of state.
[0008] The complementary logic circuit has complementary nodes that are coupled via a pass gate. An input receives a signal indicating a next state of the nodes, and the input is coupled to a state change detector that generates a pulse in response to a detected state change. The output of the state generator is used to enable the pass gate while the pulse is active, causing the nodes to start equalizing in voltage. At the end of the pulse, driver circuits set the final state of the nodes. 

[0019] With reference now to the figures, and in particular with reference to FIG. 1, a block diagram of a driver circuit 10, in accordance with an embodiment of the invention is shown. Driver circuit 10 provides outputs to drive complementary signal S and /S onto corresponding signal lines 16A and 16B, respectively. Signal lines 16A and 16B are signal lines having a high capacitance value such as storage device bitlines, wide multiplexer select lines, or any complementary set of signal lines that are connected to a large number of capacitive loads, such as signal lines connected to a large number of transistor gates. Driver circuit 10 includes a change detector 11 that determines when a state change provided at the input IN of driver circuit 11 is changing state, therefore requiring a state change in each of the complementary signal pair formed by signals S and /S. Change detector 11 generates a first output pulse that activates a pass gate 14 to coupled signal lines 16A and 16B together while the first pulse is active. As shown, change detector 11 also generates a second pulse that enables activates line driver circuits 12A and 12B, which provide drive outputs controlled by input signal IN to complete the operation of charging/dis-charging signal lines 16A and 16B to complete the state change. As will be illustrated in further detail below, the second pulse is not required for all embodiments of the invention as the driver circuits can be designed so as not to generate undesired currents through pass gate 14. The length of the pulse generated by change detector 11 is desirably selected to be of sufficient length to provide for complete equalization of the voltage on signal lines 16A and 16B, but short enough to prevent any additional circuit delay. However, in delay-critical applications, it is not necessary for the pass gate to be enabled for the full duration required to equalize the voltages, and improvement through reduction in energy consumption can be had at shorter pulse widths. 

[0023] The line driver circuit for output node TNODE is provided by an inverted formed by transistors P1 and N1, which are controlled by a logical-NAND gate NAND1 and a logical NOR-gate NOR1. Logical-NAND gate NAND1 activates transistor P1 when present state signal ps and an enable signal en, provided by the output of another delay line formed by inverter chain INV10-16 from the output of latch L2, are both in a logical "1" state. Logical-NOR gate NOR1 activates transistor N1 when next state signal ns and an inverted enable signal /en, provided by inverter chain INV10-16, are both in a logical "0" state. Therefore, the inverter formed by transistors P1 and N1 is a tri-state inverter with an enable input provided in response to enable signal en and has an output state determined by the state of next state signal ns. Therefore, output node TNODE will be coupled to output node CNODE during the pulse generated by exclusive-OR gate XOR1, causing the voltages on output nodes TNODE and CNODE to start to equalize and at the end of the pulse, the tri-state inverter formed by transistors P1, N1, logical-NAND gate NAND1 and logical NOR-gate NOR1 will drive output node TNODE to the proper next state according to next state signal ns. Similarly, transistors P2 and N2, a logical-NAND gate NAND2 and a logical NOR-gate NOR2 provide another tri-state inverter that is enabled by the enable signals en and /en and has an active output state determined by inverted next state signal /ns, providing the proper next state for output node CNODE after the pulse that enables pass gate 14 has ended. After enable signal en has been de-asserted, the tri-state inverters are disabled, and output nodes TNODE and CNODE are permitted to float, saving energy that would otherwise be wasted in leakage currents. 

As discussed by Agarwal, logic circuits in general have energy consumption largely dictated by the large capacitances that must be charged and discharged to change the logic state of the signal nods.  Reduction in energy usage due changes in selection state can provide for significant reduction in energy consumption large-scale integrated (VLSI) logic circuits.  Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the circuit of Chi with the pass gate of Agarwal.  The motivation for doing so would have been to reduce power consumption for the apparatus by shorting the first switch and the second switch with a pass gate during the power transition of the power domain component.
Regarding claim 10, Chi teaches a power source to supply power to the power domain component during the active state via the first terminal and the first switch and via the second terminal and the second switch [par. (25-(28)].
Regarding claim 11, Chi teaches a controller [110] configured to receive an indication to transition one or more power domain components from a first power state to a second power state and to activate the pass gate in response to the indication [see par. (14)].
Regarding claim 12, Agarwal teaches a first gate driver [NAND1] coupled with the first transistor [N1] and the pass gate [14] and configured to activate the first transistor during the state change [par. (23)]; and a second gate driver [NAND2] coupled with the second transistor [N2] and the pass gate and configured to activate the second transistor during the active state of the power domain component [par. 0023].  Therefore, it is obvious to one of skill in the art that Chi modified by Agarwal teaches a first gate driver coupled with the first switch and the pass 
Regarding claim 14, Chi teaches an apparatus, comprising:
a first switch to couple a power domain component with a power source;
a second switch to couple the power domain component with the power source;
a controller couple with the first switch and the second switch to cause the apparatus to:
	decouple, based at least in part on the controller, the power domain component from the power source.
Chi does not teach a pass gate couple with the first switch and the second switch; and a controller coupled with the pass gate and to cause the apparatus to: activate, based at least in part on the determining, the pass gate to short the first switch and the second switch; deactivate the pass gate after shorting the first switch and the second switch; and 
decouple, based at least in part on deactivating the pass gate, the power domain component from the power source.
Agarwal teaches another invention relates generally to complementary logic circuits, and more particularly to a logic circuit that reduces energy consumption during a state change.  Specifically, Agarwal teaches
a pass gate couple with the first node [12A] and the second node [12B]; and 
a controller [11] coupled with the pass gate and to cause the apparatus to:
activate, based at least in part on the determining, the pass gate to short the first node and the second node; 
the tri-state inverters are disabled] the pass gate after shorting the first node and the second node.
[0019] With reference now to the figures, and in particular with reference to FIG. 1, a block diagram of a driver circuit 10, in accordance with an embodiment of the invention is shown. Driver circuit 10 provides outputs to drive complementary signal S and /S onto corresponding signal lines 16A and 16B, respectively. Signal lines 16A and 16B are signal lines having a high capacitance value such as storage device bitlines, wide multiplexer select lines, or any complementary set of signal lines that are connected to a large number of capacitive loads, such as signal lines connected to a large number of transistor gates. Driver circuit 10 includes a change detector 11 that determines when a state change provided at the input IN of driver circuit 11 is changing state, therefore requiring a state change in each of the complementary signal pair formed by signals S and /S. Change detector 11 generates a first output pulse that activates a pass gate 14 to coupled signal lines 16A and 16B together while the first pulse is active. As shown, change detector 11 also generates a second pulse that enables activates line driver circuits 12A and 12B, which provide drive outputs controlled by input signal IN to complete the operation of charging/dis-charging signal lines 16A and 16B to complete the state change. As will be illustrated in further detail below, the second pulse is not required for all embodiments of the invention as the driver circuits can be designed so as not to generate undesired currents through pass gate 14. The length of the pulse generated by change detector 11 is desirably selected to be of sufficient length to provide for complete equalization of the voltage on signal lines 16A and 16B, but short enough to prevent any additional circuit delay. However, in delay-critical applications, it is not necessary for the pass gate to be enabled for the full duration required to equalize the voltages, and improvement through reduction in energy consumption can be had at shorter pulse widths. 

[0023] The line driver circuit for output node TNODE is provided by an inverted formed by transistors P1 and N1, which are controlled by a logical-NAND gate NAND1 and a logical NOR-gate NOR1. Logical-NAND gate NAND1 activates transistor P1 when present state signal ps and an enable signal en, provided by the output of another delay line formed by inverter chain INV10-16 from the output of latch L2, are both in a logical "1" state. Logical-NOR gate NOR1 activates transistor N1 when next state signal ns and an inverted enable signal /en, provided by inverter chain INV10-16, are both in a logical "0" state. Therefore, the inverter formed by transistors P1 and N1 is a tri-state inverter with an enable input provided in response to enable signal en and has an output state determined by the state of next state signal ns. Therefore, output node TNODE will be coupled to output node CNODE during the pulse generated by exclusive-OR gate XOR1, causing the voltages on output nodes TNODE and CNODE to start to equalize and at the end of the pulse, the tri-state inverter formed by transistors P1, N1, logical-NAND gate NAND1 and logical NOR-gate NOR1 will drive output node TNODE to the proper next state according to next state signal ns. Similarly, transistors P2 and N2, a logical-NAND gate NAND2 and a logical NOR-gate NOR2 provide another tri-state inverter that is enabled by the enable signals en and /en and has an active output state determined After enable signal en has been de-asserted, the tri-state inverters are disabled, and output nodes TNODE and CNODE are permitted to float, saving energy that would otherwise be wasted in leakage currents.

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the apparatus of Chi with the a pass gate couple with the first node and the second node; and a controller coupled with the pass gate and to cause the apparatus to: activate, based at least in part on the determining, the pass gate to short the first node and the second node; deactivate the pass gate after shorting the first node and the second node of Agarwal.  The motivation for doing so would have been to save power by decoupled the power domain component from the power source after the deactivating of the pass gate.  Such implementation would allow Chic’s circuitry to reclaim the charged and discharged energy during a state transition otherwise would be wasted in leakage currents.
Regarding claim 15, Agarwal teaches a first gate driver [N1] coupled with the pass gate and the first node and to drive the first node; and a second gate driver [N2] coupled with the pass gate and the second node and to drive the second node [see fig. 4A].  Therefore, Chin in view of Agarwal teaches a first gate driver coupled with the pass gate and the first switch and to drive the first switch; and a second gate driver coupled with the pass gate and the second switch and to drive the second switch.
Regarding claim 18, Chin teaches a power source to supply power to the power domain component during the active state via the first switch and the second switch, wherein the controller is configured to cause the apparatus to: couple the power domain component to the power source via the first switch and a first terminal; and couple the power domain component to the power source via the second switch and a second terminal [see fig. 1 and par. (25)-(28)].

(14)    The state storage circuit 110 may store information on whether to activate the internal operation circuit 130, depending on the operation state of the semiconductor apparatus 1000 and an environment in which the semiconductor apparatus 1000 is mounted.  For example, the state storage circuit 110 may store and output information on whether to activate the internal operation circuit 130, in response to an all active signal AA_s and first and second power control signals P_ctrl1 and P_ctrl2.

(19)    Therefore, while the components of each of the second and third internal integrated circuits 200 and 300 are not illustrated, the power supply voltages may be provided or blocked to an internal operation circuit which is included in each of the internal integrated circuits 200 and 300, in response to the all active signal AA_s and the first and second power control signals P_ctrl1 and P_ctrl2.

Chin does not expressly teach receive from a host device.  However, examiner takes official notice that such feature is well known in the art of power control.  One of ordinary skill in the art would motivated to provide such feature in order to allow a host to control the power of an apparatus based on the operating state of the host and/or the apparatus.
Regarding claim 20, Agarwal teaches an energy saving circuit configured, during a state change, to activate a pass gate for a duration to short the first node and the second node and deactivate the pass gate after the duration[par. (19) - The length of the pulse generated by change detector 11 is desirably selected to be of sufficient length to provide for complete equalization of the voltage on signal lines 16A and 16B, but short enough to prevent any additional circuit delay].  Chin teaches couple or decouple the power domain component to the power source based on the determine transition of the power domain.  Therefore, it would has been obvious to one of skill in the art that Chin in view of Agarwal teaches the limitation of claim 20 since it .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chi teaches semiconductor apparatus may include a power gating circuit configured to provide or block a power supply voltage to an internal operation circuit as a driving voltage in response to the power gating signal.
Agarwal teaches an energy-saving circuit and method using charge equalization across complementary nodes reduces power consumption in memory circuits where circuit includes a driver circuit enable inputs are delayed, so that the bitlines are not driven until after the charge has been equalized and the pass gate disabled during a state change.
US Pub. No. 2020/0235089 to Stockinger et al. teach an integrated circuit includes a power switch coupled between a first voltage supply node and an internal voltage supply node and a switch control circuit coupled to a control electrode of the power switch.  The switch control circuit includes a driver circuit coupled between a second voltage supply node and a third voltage supply node, a pass-gate having a first node coupled to an output of the driver circuit and a second node coupled to the control electrode of the power switch, a pull-up transistor having a first current electrode coupled to the first voltage supply node, a second current electrode coupled to the control electrode of the power switch, and a bias circuit having a bias output configured to provide a higher voltage between the first and second power supply nodes as a bias voltage to a body electrode of the pull-up transistor.


Claims 13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record also does not teach or suggest either individually or in combination teaches the subject matter of dependent claim(s) 13, 16, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115